DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Applicant’s response from 12/28/2020 is acknowledged.
Claims 1, 3-6 and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance.  Applicant has amended the claims to recite treatment of a narrow group of cancers for which Applicant’s specification has support.  Applicant has further made a persuasive argument that the list of compounds, which are DSB inhibitors, includes hundreds, or thousands of other compounds, besides gnetin H.  Mills further does not teach Applicant’s specific types of cancer, and since cancer is known to involve more than some 900 different genetic mutations, different compounds are only suitable for some cancers, but not others.  The Examiner further agrees with Applicant that Kim relates to trans gnetin H.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Laura N. Arneson on January 11, 2021.

-In claim 5, line 1, delete “comprises”, and insert in its place –is--;
-In claim 9, line 1, before “human” insert –a--;
-Cancel claims 14-18, 32, 35 and 36.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627